IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                         NO. WR-84,073-01


                             EX PARTE MARTIN PENA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1379020-A IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

the intent to deliver cocaine and sentenced to fifteen years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his plea was involuntary and the State failed to disclose evidence in

violation of Brady v. Maryland, 373 U.S. 83 (1963). The trial court made findings of fact and

concluded that Applicant’s plea was involuntary and the State violated Brady v. Maryland. It
                                                                                                        2

recommended that we grant relief.

        We order that this application be filed and set for submission to determine whether (1) the

misconduct in Applicant’s case should be imputed to the prosecution for purposes of Applicant’s

Brady v. Maryland claim; (2) this misconduct is exculpatory; and (3) Applicant’s plea was

involuntary because of “impermissible conduct by state agents.” Brady v. United States, 397 U.S.
742, 757 (1970). The parties shall brief these issues. Oral argument is not permitted.

        It appears that Applicant is represented by counsel. If he is not, the trial court shall determine

whether he is indigent. If he is indigent and desires to be represented by counsel, the trial court shall

appoint an attorney to represent him. TEX . CODE CRIM . PROC. art 26.04. The trial court shall send

to this Court, within 60 days of the date of this order, a supplemental transcript containing: a

confirmation that Applicant is represented by counsel; the order appointing counsel; or a statement

that Applicant is not indigent. All briefs shall be filed with this Court on or before 90 days of the

date of this order.



Filed: November 18, 2015
Do not publish